Grant, C. J.
(after stating the facts). The complainants paid nothing to defendant upon their contract with him, and subsequently sold and conveyed all. the interest they had in the lands, which, under their own theory, was only an equity of redemption. Their grantee therefore succeeded to all their interest in the lands; and that interest was subsequently acquired by the proper deed of conveyance by the defendant. They now seek to apply in payment therefor an amount which they claim is due them upon a prior transaction between defendant and McOarron. The two transactions have no relation to each other. Mr. McOarron testified that he knew a long time before he obtained the $3,674 from the defendant that there was a balance due him on their former dealings. As to that he once had a complete and adequate remedy at law. It had been barred by the statute of limitations á long time before this suit was commenced. A debt barred by the statute of limitations cannot be revived by a i subsequent transaction having no relation *225whatever to the former debt.' It is therefore unnecessary to determine whether there was any mistake in the settlement which the parties made.
The decree is affirmed, with costs.
Blair, Moore, Carpenter, and McAlvay, JJ., concurred.